Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 14, 2020

                                    No. 04-19-00892-CV

                        IN THE INTEREST OF L.M.R., A CHILD

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-PA-02001
                        Honorable Peter A. Sakai, Judge Presiding


                                       ORDER
      Appellant’s amended second motion for extension of time to file a brief is granted.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of February, 2020.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court